COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-050-CV
  
  
  
IN 
THE MATTER OF L.E.K.
  
  
 
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        This 
is an appeal challenging a juvenile extradition order.  Appellant L.E.K. is 
attempting to appeal the trial court’s January 18, 2005 order in which it 
found that the “Requisition for Escapee or Absconder” was in order and 
ordered L.E.K. remanded to the custody of the Tarrant County Sheriff’s 
Department, pending release to agents of the State of California.
        Documents 
contained in a recently filed supplemental clerk’s record reflect that L.E.K. 
was released to agents of the demanding state on February 10, 2005.  
Apparently, no effort was made to stay extradition pending appeal to preserve 
personal jurisdiction over the appeal.  See Ex parte Stowell, 940
S.W.2d 241, 243 (Tex. App.—San Antonio 1997, no pet.).  Under the 
circumstances, the appeal is moot.  See id.  Therefore, we 
dismiss the appeal.
   
                                                          PER 
CURIAM
 
 
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
March 24, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.